DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Masuoka et al. (US 2015/0325665).
Regarding claim 9, Masuoka et al. teach a semiconductor device ([0003]) comprising: a first fin structure (a lower portion of 103 below 115; Figs. 1A-1C, [0102]) on a substrate (101; Figs. 1A-1C, [0134]); an isolation dielectric layer (104/118/119/114; Figs. 1A-1C, [0083, 0106, 0110]) in which the first fin structure (a lower portion of 103 below 115) is embedded (see Figs. 1A-1C); a first semiconductor layer (115; Figs. 1A-1C, [0102]) made of a first semiconductor 
Regarding claim 10, Masuoka et al. teach the semiconductor device of claim 9, wherein a bottom of the first gate dielectric layer (the bottom of 120/125) is located below the interface (the interface between 104/118/119/114 and the top portion of 120 between 119 and 122; see Figs. 1A-1C).
Regarding claim 11, Masuoka et al. teach the semiconductor device of claim 9, wherein a bottom of the first gate electrode (121) is located below the interface (the interface between 104/118/119/114 and the top portion of 120 between 119 and 122; see Figs. 1A-1C).
Regarding claim 12, Masuoka et al. teach the semiconductor device of claim 9, wherein: the first semiconductor layer (115) has a convex-shaped portion (top protrusion portion of 115; .

Allowable Subject Matter
Claims 1-8 and 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "a first device including a first fin structure on a substrate, a first semiconductor layer made of a first semiconductor material and disposed on the first fin structure, a first gate dielectric layer on the first semiconductor layer, and a first gate electrode on the first gate dielectric layer; and a second device including a second fin structure on the substrate, a second semiconductor layer made of the first semiconductor material and disposed on the second fin structure, a third semiconductor layer on the second semiconductor layer, a second gate dielectric layer on the third semiconductor layer, and a second gate electrode on the second gate dielectric layer, wherein an oxide of the first semiconductor material is formed on side portions of the second semiconductor layer, and the oxide is separated from the second gate dielectric layer" as recited in claim 1 and “a first semiconductor layer made of the first semiconductor material and disposed on the fin structure; a second semiconductor layer made of a second semiconductor material and disposed on the first semiconductor layer; a gate dielectric layer on the second semiconductor layer; and a gate electrode on the gate dielectric layer, wherein an oxide of the first semiconductor material is formed on side portions of the first semiconductor layer, and the oxide is separated from the gate dielectric layer” as recited in claim 13.

Response to Arguments
Applicant's arguments with respect to claim 9 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding the new limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kawasaki et al. (US 2007/0170474) teach having a semiconductor device having a planar type transistor and a fin type transistor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043.  The examiner can normally be reached on 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        9/15/2021